internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc te_ge eb hw-plr date legend system charter dear this is in reply to your ruling_request dated date concerning the proper federal_income_tax treatment of certain duty disability retirement benefits under sec_104 of the internal_revenue_code the code the service has previously issued private letter rulings that duty disability benefits provided under the charter to police and firemen prior to conversion to normal retirement are excludable from the members’ gross incomes under sec_104 of the code and that members’ duty disability benefits paid on and after conversion are excludable from gross_income to the extent of in the case of a fireman or in the case of a policeman of the current annual salary for the position held at the time of injury section 36-05-11-a of the charter lump sum bonus sets forth the payment of a lump- sum bonus to persons receiving a retirement allowance as of date the amount of the bonus i sec_5 of the last full monthly installment payable prior to date or if no full monthly installment was payable prior to date the first full monthly installment payable immediately following date multiplied by times the appropriate lump sum factor as set forth in the charter section 36-05-11-b of the charter firemen and policemen survivorship fund dissolution bonus provides for the payment of a lump sum bonus to certain firemen and policemen retired on a disability retirement allowance as of date who are active members in good standing of the firemen and policemen’s survivorship fund as of date three separate categories of members are eligible to receive this bonus plr a b c members on a duty disability retirement allowance who are eligible to convert to a service retirement allowance the bonus is calculated as of member’s accrued service retirement allowance multiplied by the appropriate factor as set forth in the charter members on a duty disability retirement who are ineligible member is subject_to mandatory conversion has passed the age for conversion or has a lifetime duty disability retirement benefit for conversion the bonus is calculated as of the member’s annual service retirement allowance at age multiplied by the appropriate factor as set forth in the charter and members retired on a disability retirement allowance who are ineligible for conversion to a service retirement allowance and who are older than age as of date the bonus is calculated as of their disability retirement allowance payable for the year immediately prior to date multiplied by the appropriate factor as set forth in the charter section 36-05-11-d of the statute retiree special bonus provides a special bonus to every participant in the combined_fund who is receiving a retirement allowance as of date this bonus is equal to the full monthly installment payable for the month immediately prior to date or if no monthly installment was payable prior to date the first full monthly installment payable after date multiplied by the appropriate multiplier factor as found in the charter sec_61 of the code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides that gross_income does not include amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen’s compensation act or under a statute in the nature of a workmen’s compensation act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of deceased employees sec_104 does not apply to a retirement pension or annuity to the extent it is determined by reference to the employee’s age or length of service or the employee’s prior contributions even though the employee’s retirement is occasioned by an occupational injury or sickness sec_104 also does not apply to amounts which are received as compensation_for a non-occupational injury or sickness nor to plr amounts received as compensation_for an occupational injury or sickness to the extent that they are in excess of the amount provided in the applicable workmen’s compensation act or acts in revrul_80_44 1980_1_cb_34 a statute provided for an allowance for work-related disabilities of the greater of percent of the individual’s average final compensation or the amount to which the individual would be entitled under the normal years_of_service retirement_plan the ruling concluded that the benefits under the statute were excludable under sec_104 of the code to the extent that they did not exceed percent of final_average_compensation any excess over percent of final_average_compensation was attributable to length of service and therefore not excludable from gross_income revrul_80_84 1980_1_cb_35 considered a situation in which a statute in the nature of a workmen’s compensation act provided benefits in the event of work related injury and also provided that whenever any member died after retirement a pension based on the average salary of the member at the time of his death would be paid to survivors the ruling stated if a los angeles firemen or policeman suffers a service-related injury or illness necessitating the employee’s retirement the compensation_for that injury or illness is two-fold -- because of that injury the employee may retire and receive lifetime benefits and because that injury qualifies the employee for retirement the employee’s survivors qualify for survivors’ benefits whenever any member dies after retirement the retirement provision benefits paid under this provision to survivors of employees are thus part of the compensation_for the employee’s service-related injury or illness these benefits therefore are treated as a continuation of the employee’s lifetime sec_104 benefits based on the information submitted representations made and authorities cited we conclude as follows sections 36-05-11-a lump sum bonus and 36-05-11-d special retiree bonus of the charter require that bonuses be paid to members who are receiving duty disability retirement calculated on the amount of the retirement allowance the bonuses are considered extensions of the members’ duty disability benefits accordingly only those members receiving excludable duty disability benefits under sec_104 of the code are permitted to exclude in the same proportion as their duty disability allowances any bonuses received by them section 36-05-11-b fireman and policeman survivorship fund dissolution bonus of the charter requires that the following bonuses be paid to members receiving duty disability retirement allowances a members who are eligible to convert to service retirement receive a bonus based on an accrued service retirement allowance b members who are ineligible for conversion receive a bonus based on an annual service retirement allowance at age and c members who are ineligible for conversion to a service plr retirement allowance and who are older than age as of date receive a bonus based on the disability retirement allowance payable for the year immediately prior to date the bonuses received under a and b are based on age length of service or prior contributions and are not excludable from gross_income under sec_104 the bonuses received under c are not based on age length of service or prior contributions and are excludable in the same proportion as the members’ excludable sec_104 duty disability allowance except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief health welfare branch office of division counsel associate chief_counsel tax exempt government entities enclosure copy for sec_6110 purposes cc
